Exhibit 10.2

November 4, 2014

GSO Capital Partners L.P.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: GSO Legal

Standstill Agreement

Ladies and Gentlemen:

In connection with the acquisition by FS Investment Corporation, FS Investment
Corporation II and FS Investment Corporation III (each, an “FS Party,” and
collectively, the “FS Parties”) of subordinated notes (the “Notes”) and warrants
(the “Warrants”) to purchase shares (the “Warrant Shares”) of common stock, par
value $0.01 (the “Common Stock”), of NewStar Financial, Inc. (the “Company”) and
as a condition to the Company’s execution of the Investment Agreement of even
date herewith among such parties (the “Investment Agreement”), the Company and
GSO Capital Partners L.P. (“GSO”) hereby enter into this letter agreement (this
“Agreement”) to agree as follows.

GSO agrees, for so long as any Covered Entity (as hereinafter defined)
beneficially owns any Warrants or Warrant Shares (the “Restricted Period”),
that, without the prior written consent of the Company, (i) it will not at any
time, nor will it cause or permit any of its Subsidiaries (as defined below) to,
make any proposal to acquire or acquire, directly or indirectly, by purchase or
otherwise, beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act (as defined below)), of any shares of the Company’s Common Stock
if, after giving effect to such acquisition, GSO and its Subsidiaries, in the
aggregate, would have beneficial ownership of more than 25% of the outstanding
shares of the Company’s Common Stock and (ii) during the Restricted Period,
without the prior written consent of the Company, it will not, nor will it cause
or permit any of its Subsidiaries to, directly or indirectly: (A) make, or in
any way participate in, any “solicitation” of “proxies” (as those terms are used
in the rules and regulations of the Securities and Exchange Commission) to vote
any securities of the Company, whether at a Company stockholders meeting or by
written consents for action by stockholders in lieu of a meeting, or deposit any
securities of the Company in a voting trust or subject them to a voting
agreement or other agreement of similar effect (other than for administrative
convenience among GSO and its Affiliates which are party to or subject to this
Agreement or the Investment Agreement); (B) propose to enter into, directly or
indirectly, any merger, consolidation, business combination or other similar
transaction involving the Company, or make any tender offer or exchange offer
for shares of Common Stock; (C) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any securities of the Company, other than a group including solely
GSO and its Affiliates; (D) publicly disclose any intention, plan or arrangement
inconsistent with the foregoing; or (E) advise, assist or encourage any other
Persons in connection with any of the foregoing.



--------------------------------------------------------------------------------

Capitalized terms used herein and not defined shall have the meanings ascribed
to such terms in the Investment Agreement. For purposes of this Agreement, the
term “Covered Entity” shall include the FS Parties, their respective
Subsidiaries, any other Person to which any of the FS Parties assign any of
their rights or obligations under the Investment Agreement pursuant to
Section 5.6 thereof and any of the FS Parties’ Affiliates to which they assign
any Warrants or Warrant Shares pursuant to the last paragraph of Section 4.1(a)
thereof.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the Borough of Manhattan, City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the Borough of Manhattan, City of New York for the
adjudication of any dispute hereunder or in connection herewith (including with
respect to the enforcement of this Agreement). The parties hereby waive all
rights to a trial by jury.

GSO acknowledges that the Company would be irreparably injured by a breach of
this Agreement by GSO, that monetary remedies would be inadequate to protect the
Company against any actual or threatened breach or continuation of any breach of
this Agreement, and, without prejudice to any other rights and remedies
otherwise available to the Company, GSO agrees to the granting of equitable
relief, including injunctive relief and specific performance, in the Company’s
favor without proof of actual damages in the event of GSO’s actual or threatened
breach of this Agreement. Any requirements for the securing or posting of any
bond with such remedy are hereby waived.

[Signature pages follow]

 

- 2 -



--------------------------------------------------------------------------------

This Agreement may be signed in one or more counterparts which, when taken
together, shall constitute one and the same instrument.

 

Very truly yours, NEWSTAR FINANCIAL, INC. By:  

/s/ Robert K. Brown

Name:   Robert K. Brown Title:   Head of Strategy & Corporate Development
Address for Notices: NewStar Financial, Inc. 500 Boylston Street, Suite 1250,
Boston, MA Attention: Robert K. Brown Fax: (617) 848-4300 Email:
rbrown@newstarfin.com With a copy to: Simpson Thacher & Bartlett LLP 425
Lexington Ave. New York, New York 10017 Attention: Lee Meyerson, Esq. Fax: (212)
455-2502 Email: lmeyerson@stblaw.com

 

[Signature Page to Standstill Agreement]

 



--------------------------------------------------------------------------------

Confirmed and agreed to as of the date first written above: GSO CAPITAL PARTNERS
L.P. By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

Address for Notices:

GSO Capital Partners L.P.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: GSO Legal

Email: GSOLegal@blackstone.com

With a copy to:

 

Sidley Austin LLP One South Dearborn Chicago, IL 60603 Attention:   Anthony J.
Ribaudo   Sean M. Carney Fax: (312) 853-7036 Email:  aribaudo@sidley.com
             scarney@sidley.com

 

[Signature Page to Standstill Agreement]

 

- 4 -